COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name: Patriot Contracting, LLC and Travelers Casualty & Surety Co. of America
                     v. Shelter Products, Inc. and Kancor Companies, LLC

Appellate case number:   01-19-00971-CV

Trial court case number: 2014-58350

Trial court:             133rd District Court of Harris County



        The parties’ Joint Motion to Allow Additional Time for Oral Argument is GRANTED.

Each party will have 20 minutes for oral argument.




Judge’s signature: __ /s/ Julie Countiss______
                      acting individually


Date: March 29, 2021